MEMORANDUM DECISION
                                                                     FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                           Nov 15 2016, 7:04 am

regarded as precedent or cited before any                            CLERK
                                                                 Indiana Supreme Court
court except for the purpose of establishing                        Court of Appeals
                                                                      and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jerry T. Drook                                          Gregory F. Zoeller
Marion, Indiana                                         Attorney General of Indiana
                                                        Lyubov Gore
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Craig Bright,                                           November 15, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        27A05-1604-CR-887
        v.                                              Appeal from the Grant Superior
                                                        Court
State of Indiana,                                       The Honorable Dana J.
Appellee-Plaintiff.                                     Kenworthy, Judge
                                                        Trial Court Cause No.
                                                        27D02-1109-FC-265



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 27A05-1604-CR-887 | November 15, 2016   Page 1 of 7
                                   STATEMENT OF THE CASE

[1]   Appellant-Defendant, Craig Bright (Bright), appeals the trial court’s revocation

      of his probation and the imposition of his previously suspended sentence.


[2]   We affirm.


                                                    ISSUE

[3]   Bright raises one issue on appeal, which we restate as: Whether the trial court

      abused its discretion by ordering Bright to serve his previously suspended

      sentence after he violated the terms of his probation.


                           FACTS AND PROCEDURAL HISTORY

[4]   On September 23, 2011, the State filed an Information, charging Bright with

      burglary, a Class C felony; three Counts of theft, Class D felonies; and four

      Counts of forgery, Class C felonies. On January 23, 2012, Bright entered into a

      plea agreement with the State in which he pled guilty to burglary and all four

      Counts of forgery. The State agreed to dismiss the remaining Counts. On

      February 13, 2012, in accordance with his plea agreement, Bright was

      sentenced to eight years, with six years executed and two years suspended to

      supervised probation.


[5]   Bright’s supervised probation began on August 13, 2015. In part, Bright’s

      conditions of probation specified that he would: (1) be confined to his residence

      between 10:00 p.m. and 6:00 a.m.; (2) report to his probation officer; (3) refrain

      from possessing or consuming controlled substances unless prescribed by a

      Court of Appeals of Indiana | Memorandum Decision 27A05-1604-CR-887 | November 15, 2016   Page 2 of 7
      physician; and (4) submit to any drug screens. On September 30, 2015, Bright

      tested positive for amphetamines. On October 21, 2015, Bright admitted to

      using methamphetamine prior to his drug screen. Following Bright’s failed

      drug test and admission of using drugs, the State filed a motion on October 27,

      2015, alleging that Bright had violated his probation. In accordance with the

      State’s recommendation, the trial court ordered Bright to serve one weekend in

      jail and complete a drug and alcohol assessment by November 12, 2015. Bright

      did not undergo that assessment.


[6]   On November 12, 2015, Bright had a meeting with probation officer Carla

      Smith (Smith). Bright appeared for that meeting, however, he left early and

      offered no explanation to the secretarial staff, nor did he reschedule his

      appointment. On December 29, 2015, Smith and another officer visited

      Bright’s home, and Smith noticed fresh needle marks on Bright’s right arm.

      Smith also observed empty beer cans in the trash. At the end of the visit, Smith

      instructed Bright to immediately go to the Grant County Jail to take a drug test.

      Smith called the jail and made arrangements for Bright’s drug screen, but Bright

      was a no-show.


[7]   In the early morning of December 30, 2015, at approximately 1:30 a.m., and in

      violation of his probation curfew, Bright went to Walmart and then to a gas

      station to fuel his truck. Field officer Darryl Jackson (Jackson), who was

      familiar with Bright’s truck from a previous home visit, spotted Bright’s truck at

      the Walmart parking lot. Jackson took a picture of Bright’s vehicle and

      immediately sent it to Smith. The following day, Bright contacted Smith and

      Court of Appeals of Indiana | Memorandum Decision 27A05-1604-CR-887 | November 15, 2016   Page 3 of 7
       confessed that he had failed to go to the Grant County Jail for his drug screen

       as mandated. Bright did not disclose his Walmart and gas station trips; instead,

       Bright explained that he went to Cornerstone, a drug treatment facility.

       Specifically, Bright stated that he went to the “access unit at Cornerstone, at

       which time there was no one to see him and he decided that he would sit in his

       truck in the parking [] and wait for them to open in the morning so that he

       could be seen.” (Tr. p. 11). Bright informed Smith that he did not leave the

       Cornerstone parking lot that night, and further indicated that he would have

       tested positive for methamphetamine had he been tested the previous day.


[8]    On January 6, 2016, the State filed a petition to revoke Bright’s probation,

       alleging that Bright had failed a drug test, violated his curfew, failed to report to

       his probation officer, and failed to submit to a drug test. A bifurcated

       revocation hearing was conducted on March 14 and March 21, 2016. At the

       close of the hearing, the trial court found that Bright had violated his probation,

       and it ordered Bright to serve the remainder of his previously suspended

       sentence in the Indiana Department of Correction.


[9]    Bright now appeals. Additional facts will be provided as necessary.


                                    DISCUSSION AND DECISION


[10]   On appeal, Bright challenges the revocation of his probation. When reviewing

       an appeal from the revocation of probation, we consider only the evidence most

       favorable to the judgment and we will not reweigh the evidence or judge the

       credibility of the witnesses. Sanders v. State, 825 N.E.2d 952, 954-55 (Ind. Ct.

       Court of Appeals of Indiana | Memorandum Decision 27A05-1604-CR-887 | November 15, 2016   Page 4 of 7
       App. 2005), trans. denied. Probation is a favor granted by the State, not a right

       to which a criminal defendant is entitled. Id. at 955. It is a criminal sanction

       wherein a convicted defendant specifically agrees to accept conditions upon his

       behavior in lieu of imprisonment. Bonner v. State, 776 N.E.2d 1244, 1247 (Ind.

       Ct. App. 2002), trans. denied. These restrictions are designed to ensure that the

       probation serves as a period of genuine rehabilitation and that the public is not

       harmed by a probationer living within the community. Id. A probation

       revocation hearing is in the nature of a civil proceeding and the alleged

       violation need be proven only by a preponderance of the evidence. Pitman v.

       State, 749 N.E.2d 557, 559 (Ind. Ct. App. 2001). Violation of a single condition

       of probation is sufficient to revoke probation. Rosa v. State, 832 N.E.2d 1119,

       1121 (Ind. Ct. App. 2005).


[11]   Probation revocation is a two-step process. Sanders, 825 N.E .2d at 955. First

       the trial court must make a factual determination that a violation of a condition

       of probation actually has occurred. Id. If a violation is proven, then the trial

       court must determine if the violation warrants the revocation of the probation.

       Id.


[12]   Bright asserts that the trial court should have given greater weight to his

       admission that he was addicted to drugs and was desperate to get help for his

       addiction. In his appellate brief, Bright specifies that the trial court abused its

       discretion by finding that

               there were no mitigating factors, even though Bright admitted to
               his drug use, both to his probation officer and during the hearing,
       Court of Appeals of Indiana | Memorandum Decision 27A05-1604-CR-887 | November 15, 2016   Page 5 of 7
               and admitted that he had failed to report because he was waiting
               to enter treatment at Cornerstone, [on] his own volition, without
               [the] court[’s] [] intervention . . .


       (Appellant’s Br. p. 11).


[13]   Despite his claim, we note that “trial courts are not required to balance

       aggravating or mitigating circumstances when imposing a sentence in a

       probation revocation proceeding.” Treece v. State, 10 N.E.3d 52, 59 (Ind. Ct.

       App. 2014), trans. denied. Bright conceded that he violated the terms of his

       probation by using drugs, by failing to appear for a meeting with his probation

       officer, by failing a drug screen, and by being outside his home past his curfew.

       During the probation revocation hearing, Bright presented testimony to explain

       why he violated his curfew on December 30, 2015. Specifically, Bright

       explained that he left his house to go Walmart at around 1:30 a.m. to buy

       books, Sudoku, and a pair of eye glasses, in anticipation of checking himself in

       at the Cornerstone facility for drug treatment. Bright claimed that he was

       parked outside the treatment facility until the next morning. Despite the fact

       that Bright argues that the trial court should have taken into consideration his

       version of events, the trial court chose to regard his claim as an insufficient

       excuse. Moreover, even if we were to disregard his curfew violation, that still

       leaves three other violations. See Rosa, 832 N.E.2d at 1119 (holding that a

       violation of a single condition of probation is sufficient to revoke probation).

       Accordingly, in light of Bright’s probation violations, we find no abuse of




       Court of Appeals of Indiana | Memorandum Decision 27A05-1604-CR-887 | November 15, 2016   Page 6 of 7
       discretion in the trial court’s decision to revoke Bright’s probation and to order

       him to serve the remainder of his sentence.


                                              CONCLUSION

[14]   Based on the foregoing, we conclude that the trial court did not abuse its

       discretion in revoking Bright’s probation and ordering him to serve the

       remainder of his sentence.


[15]   Affirmed.


[16]   Bailey, J. and Barnes, J. concur




       Court of Appeals of Indiana | Memorandum Decision 27A05-1604-CR-887 | November 15, 2016   Page 7 of 7